Case: 16-10950   Date Filed: 08/29/2017   Page: 1 of 12


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10950
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:13-cv-02547-CC



CHARLES E. GORE,

                                                            Plaintiff-Appellant,

                                  versus

JACOBS ENGINEERING GROUP,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 29, 2017)

Before TJOFLAT, WILLIAM PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:
               Case: 16-10950     Date Filed: 08/29/2017     Page: 2 of 12


       Charles Gore, proceeding pro se, appeals the district court’s order granting

summary judgment in favor of his former employer, Jacobs Engineering Group,

Inc. (“JEG”), in his lawsuit alleging race discrimination in violation of Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e. He also appeals

the court’s order dismissing his claim that JEG discriminated against him on the

basis of age in violation of the Age Discrimination in Employment Act (“ADEA”),

29 U.S.C. § 621. After careful review, we affirm in part and dismiss in part for

lack of jurisdiction.

                                            I.

       Gore is an African-American man who was employed by JEG, which is a

technical, professional, and construction staffing services firm. JEG employed

Gore as the resident inspector for the City of New Orleans’s “Recovery Roads

Project.” In August, 2013, Gore filed suit against JEG. Gore’s complaint appeared

to generally allege retaliation and discrimination on the basis of race and age—

presumably in violation of Title VII and the ADEA. The court docketed a return

of service indicating JEG was served on November 25, 2013.1

       JEG filed a motion to dismiss for failure to state a claim on December 16,

2013. Then, on December 31, 2013, Gore filed a Motion for Clerk’s Entry of

Default. He argued JEG had failed to respond within the 21 days provided under

       1
         The docket entry says JEG was served on November 22. However, the Sheriff’s Entry
of Service indicates that service was effected on November 25.
                                             2
              Case: 16-10950     Date Filed: 08/29/2017   Page: 3 of 12


Federal Rule of Civil Procedure 12(a)(1)(A)(i). A magistrate judge issued an order

finding that entry of default and default judgment in favor of Gore was not

appropriate because JEG complied with Rule 12(a)(1)(A)(i) by filing and mailing

service of its motion to dismiss on December 16, 2013. The magistrate judge then

issued another order finding that Gore’s complaint failed to state a claim. That

order detailed the necessary elements a plaintiff must allege to state a claim under

the ADEA and Title VII and instructed Gore to replead his complaint. It also

denied JEG’s motion to dismiss as moot. Finally, the order highlighted that Gore

had not shown that he exhausted his administrative remedies with the Equal

Employment Opportunity Commission (“EEOC”).

      Gore filed an amended complaint that again generally alleged retaliation and

discrimination on the basis of race. In relevant part, the complaint said JEG

terminated him for “lack of work,” but retained John Blaha, a non-African-

American with the same job description and less seniority. Gore attached to his

amended complaint an EEOC charge he filed against JEG on May 31, 2013. In his

EEOC charge, Gore alleged that he was discriminated against on the basis of his

race in violation of Title VII when he was terminated for “lack of work” by Cliff

Lambert, his supervisor at JEG, and Thomas King, a human resources

representative at JEG, on March 11, 2013. The EEOC issued Gore a notice of

right to sue on June 11, 2013.


                                          3
              Case: 16-10950     Date Filed: 08/29/2017   Page: 4 of 12


      JEG moved to dismiss Gore’s amended complaint for failure to state a claim.

In its motion, JEG noted Gore’s amended complaint did not include any allegations

of age discrimination. Gore responded, but did not mention his age discrimination

claim. After JEG replied in support of its motion to dismiss, the magistrate issued

a report and recommendation (“R&R”) recommending the district court dismiss all

of Gore’s claims except his race discrimination claim under Title VII. The

magistrate judge found that Gore adequately pled facts sufficient to support the

elements of a Title VII claim. But as to his ADEA claim, the magistrate judge

found that Gore abandoned it because his amended complaint made no reference to

age discrimination, and neither did he respond in any way to JEG’s arguments that

the age discrimination claim should be dismissed. In his objections to the R&R,

Gore challenged the dismissal of his retaliation, harassment, and unequal pay

claims, but again failed to mention his age discrimination claim. The district court

adopted the R&R and dismissed all of Gore’s claims except his race discrimination

claim under Title VII.

      After the close of discovery, JEG moved for summary judgment. JEG

argued, in relevant part, that race did not motivate its decision to terminate Gore.

Instead, the company said it terminated Gore because New Orleans reduced the

scope of its contract with JEG by eliminating Gore’s resident inspector position,

and Gore had not found a new placement before his company convenience leave of


                                          4
              Case: 16-10950    Date Filed: 08/29/2017    Page: 5 of 12


absence (“CCLOA”) term expired. JEG also argued that Gore’s alleged

comparator, Blaha, was not a similarly situated employee because Blaha (1) was a

senior inspector; (2) worked in a different geographic area; and (3) worked on

water and waste water projects, instead of transportation and road projects like

Gore. Further, JEG said Gore’s inability to find other positions with JEG was not

based on race, but resulted because the positions he sought were either closed

without being filled or filled with similarly qualified local candidates. JEG

attached an affidavit from Brandon Miller (JEG’s Human Resources Business

Partner) and excerpts from Gore’s deposition in support of its argument. As

relevant here, Miller said Gore worked primarily in transportation and after New

Orleans eliminated the resident inspector position, Gore was advised he would be

placed on CCLOA for 60 days. Miller explained that employees who cannot find

new projects when CCLOA expires were terminated, and that of the 37 jobs Gore

sought, 22 were withdrawn by clients and 13 were filled by local candidates who

did not need to relocate for the project. Also, Miller said Blaha—Gore’s alleged

comparator—never worked on the New Orleans project, never worked outside of

Georgia, and worked almost exclusively on water and waste water projects. At his

deposition, Gore testified that his duties as a resident inspector in New Orleans

included quality control on highway construction. He also said Blaha was treated

more favorably because Blaha was still working in Gwinnett County, but he


                                          5
              Case: 16-10950     Date Filed: 08/29/2017   Page: 6 of 12


admitted he had never sought a position in Gwinnett County. Gore also testified

Blaha had not worked on the New Orleans project with him.

      JEG also argued in its motion for summary judgment that Gore had a hard

time being placed due to his reputation for being difficult to work with and

argumentative. In support, JEG attached affidavits from Lambert (Gore’s

supervisor at JEG), Cindy Findley (JEG’s Human Resources Director), and Rex

William Wright (JEG’s Manager of Operations). Lambert’s affidavit noted Gore

was skilled and knowledgeable, but “one of the more difficult employees.” He

described Gore as overbearing, abrasive, insubordinate, uncompromising, and

unaccepting of criticism. Similarly, Findley testfied in her affidavit that she told

Gore he was having trouble finding a new position because managers “expressed

that he was a challenge to work with.” She recounted that Gore twice hung up the

phone on her because he did not like what she told him; ignored her when she tried

to give him crucial information; and talked over her during conversations. Finally,

Wright said in his affidavit that during Gore’s performance appraisal, he advised

Findley and Lambert that Gore had difficulty building relationships, was

overbearing and difficult, and needed to improve on interacting with others “in a

collaborative and productive manner.”

      The magistrate judge issued an R&R recommending the district court grant

summary judgment in favor of JEG. The R&R found that the evidence in the


                                           6
              Case: 16-10950    Date Filed: 08/29/2017    Page: 7 of 12


record did not illustrate that JEG discriminated against Gore on the basis of race in

delaying his performance appraisal, failing to promote him, reassigning him to a

new position, and terminating him. The magistrate judge said Gore could not

identify a similarly situated comparator to establish his prima facie case because

Blaha’s position, field of expertise, and location were all different from Gore’s.

The district court adopted the R&R over Gore’s objections and granted summary

judgment in favor of JEG.

                                         II.

       Gore raises four issues on appeal. We address each in turn. In doing so,

we construe Gore’s pro se pleadings and brief liberally. See Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).

                                         A.

      First, Gore says the district court erred in granting summary judgment to

JEG on his Title VII claim alleging he was terminated based on his race. We

review de novo a district court’s grant of summary judgment, drawing all

reasonable inferences in the light most favorable to the non-moving party. Quigg

v. Thomas Cty. Sch. Dist., 814 F.3d 1227, 1235 (11th Cir. 2016). To survive a

motion for summary judgment, Gore must offer enough evidence for a reasonable

jury to conclude he is entitled to a verdict in his favor. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 252, 106 S. Ct. 2505, 2512 (1986).


                                          7
                Case: 16-10950      Date Filed: 08/29/2017      Page: 8 of 12


      Title VII makes it unlawful for an employer to discharge or otherwise

change the terms and conditions of a person’s employment on the basis of race

(among other protected classes). 42 U.S.C. § 2000e-2(a)(1). A plaintiff may

establish disparate treatment on the basis of a protected class through either direct

or circumstantial evidence. Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085

(11th Cir. 2004). Direct evidence of discrimination includes “blatant remarks,

whose intent could mean nothing other than to discriminate on the basis of” a

protected class, proving discrimination “without inference or presumption.” Id. at

1086 (quotations omitted). Statements that suggest, but do not prove, a

discriminatory motive are circumstantial evidence. Id. For a case based on

circumstantial evidence, a plaintiff may prove discrimination under the McDonnell

Douglas2 burden-shifting framework. Id. at 1087. Under that framework, the

plaintiff establishes a prima facie case of discrimination if he shows that (1) he

belongs to a protected class; (2) he was qualified for the job; (3) he suffered an

adverse employment action; and (4) similarly situated employees outside of the

protected class were treated differently. Id. If the plaintiff establishes a prima

facie case, the burden shifts to the employer to articulate a legitimate,

nondiscriminatory reason for its adverse employment action. Id. And if the

employer satisfies its burden by offering at least one such reason, the burden shifts


      2
          McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973).
                                               8
              Case: 16-10950    Date Filed: 08/29/2017   Page: 9 of 12


back to the plaintiff to rebut that reason as pretext. Id. at 1087–88. When a

plaintiff seeks to show evidence of discrimination by comparing himself to a

similarly situated employee who was not subjected to the adverse employment

action, he must show he and the comparator are “nearly identical” in all relevant

respects. Id. at 1091. If the plaintiff cannot point to such a comparator, and no

other evidence of discrimination is present, summary judgment is appropriate. Id.

at 1092.

      The district court correctly granted JEG’s motion for summary judgment on

Gore’s Title VII claim that he was terminated because of his race. First, Gore did

not present any direct evidence of racial discrimination. The comments about Gore

being a difficult employee were not “blatant remarks, whose intent could mean

nothing other than to discriminate on the basis of” his race. Id. at 1086 (quotation

omitted). At most, they suggest a discriminatory motive, and thus are

circumstantial evidence. Id. at 1087. Second, Gore failed to establish a prima

facie case of discrimination under the McDonnell Douglas framework because he

did not identify a similarly situated employee who was not terminated. John

Blaha—the only potential comparator Gore points to—was not “nearly identical”

to Gore in all relevant respects. Id. at 1091. Specifically, the record shows (and

Gore does not dispute) that unlike Gore, who worked on transportation and road

projects, Blaha worked almost exclusively on water and waste water projects. It


                                          9
             Case: 16-10950      Date Filed: 08/29/2017   Page: 10 of 12


also shows Blaha and Gore worked in different geographic areas, and JEG has

presented undisputed evidence that it awards positions based in part on the

geographic location of the applicants so as to avoid having to pay relocation

expenses. As a result, we affirm the district court’s grant of summary judgment to

JEG on Gore’s Title VII claim.

                                          B.

      Gore’s second argument on appeal is that the district court erred in granting

JEG’s motion to dismiss his ADEA claim under Federal Rule of Civil Procedure

12(b)(6). We review de novo a district court’s order granting a motion to dismiss

under Rule 12(b)(6). Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir.

2006) (per curiam).

      The district court correctly found Gore abandoned his ADEA claim. This

Court has said a plaintiff’s “failure to brief and argue [an] issue during the

proceedings before the district court is grounds for finding that the issue has been

abandoned.” Coal. for the Abolition of Marijuana Prohibition v. City of Atlanta,

219 F.3d 1301, 1326 (11th Cir. 2000) (holding that appellants had abandoned an

issue they raised in a joint preliminary statement and scheduling order because

they did not present it in their motion for summary judgment, support brief, or

response brief to the appellee’s motion for summary judgment). Here, Gore’s

amended complaint made no reference to age discrimination. Beyond that, he


                                          10
               Case: 16-10950       Date Filed: 08/29/2017       Page: 11 of 12


failed to address or respond in any way to JEG’s arguments that the district court

should dismiss his ADEA claim. And after the magistrate judge recommended

dismissing all of Gore’s claims except his Title VII race discrimination claim,

Gore’s objections did not include anything about his age discrimination claim. As

a result, the district court correctly found Gore abandoned his ADEA claim.

                                               C.

       Third, Gore says the district court erred in denying his motion for leave to

proceed in forma pauperis (“IFP”) on appeal because he was not aware of the rule

that required him to specify in his IFP motion the issues he intended to appeal.

However, we lack jurisdiction to consider this issue. A district court’s denial of a

motion for leave to proceed IFP is not a final order subject to this Court’s appellate

jurisdiction. Gomez v. United States, 245 F.2d 346, 347 (5th Cir. 1957).3 Instead,

the remedy for such a denial is a motion for leave to proceed IFP filed in this

Court. See 28 U.S.C. § 1915(a)(1); see also Gomez, 245 F.2d at 347 (noting the

appellant failed to seek this Court’s permission to proceed IFP after the district

court denied his IFP motion). Further, even if we construe Gore’s argument as an

IFP motion filed in this Court, that motion is moot because Gore has already paid

the filing fee. See Frulla v. CRA Holdings, Inc., 543 F.3d 1247, 1251 (11th Cir.


       3
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.
Id. at 1209.
                                               11
              Case: 16-10950      Date Filed: 08/29/2017   Page: 12 of 12


2008) (“A case is moot when it no longer presents a live controversy with respect

to which the court can give meaningful relief.” (quotation omitted)). We therefore

dismiss this claim for lack of jurisdiction. See Fla. Ass’n of Rehab. Facilities, Inc.

v. Fla. Dep’t of Health & Rehab. Servs., 225 F.3d 1208, 1227 n.14 (11th Cir. 2000)

(“[M]ootness is a jurisdictional issue that must be resolved at the threshold.”).

                                           D.

       Finally, Gore argues the district court erred in denying his motion for entry

of default and default judgment because JEG never served him with its answer to

his complaint. However, after the magistrate judge ordered Gore to file an

amended complaint, Gore’s original complaint no longer presented “a live

controversy with respect to which [we] can give meaningful relief.” Frulla, 543
F.3d at 1251. As a result, Gore’s argument is moot, which means we must dismiss

it for lack of jurisdiction as well.

       AFFIRMED IN PART, DISMISSED IN PART.




                                           12